Shea, J.,
concurring. I agree with Justice Healey that State v. Couture, 194 Conn. 530, 482 A.2d 300 (1984), cert. denied, 469 U.S. , 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985), was “wrongly decided” when this court ordered a new trial as a result of the inflammatory comments of the prosecutor. Neither Couture nor this defendant were sufficiently prejudiced by the remarks, egregiously improper as they were, to have been denied a fair trial under either our state or federal constitution in view of the overwhelming evidence of their guilt, which rendered the error harmless. “[I]t is the duty of a reviewing court to consider the trial record as a whole and to ignore errors that are harmless, including most constitutional violations . . . .” United States v. *36Hasting, 461 U.S. 499, 509, 103 S. Ct. 1974, 76 L. Ed. 2d 96 (1983); see United States v. Young, 470 U.S. , 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985). Insofar as Couture may stand upon the duty of this court to deter prosecutorial misconduct under our general supervisory power, the court did not give appropriate weight to other relevant considerations, such as the reopening of old wounds on the part of the families of the victims by resurrecting their harrowing experiences, a consequence likely to ensue from a new trial with its attendant publicity. See United States v. Hasting, supra, 507. A more appropriate remedy for this marked departure from the high standards ordinarly followed by prosecutors in this state would have been a recommendation for disciplinary proceedings rather than the expensive exercise in futility that a new trial in this case entails.
Despite my disagreement with Couture and the portions of the majority opinion now approving that decision, it would be most incongruous and unfair that a different result should be reached in the present case simply because of a change in the composition of this court. Both cases should have been heard together on appeal, since there was a joint trial in the lower court and the same claims of error are raised. Again I agree with Justice Healey that it would be unjust to deny this defendant the same relief granted to Couture.
Accordingly, I agree with the result.